November 13, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
       HELIX ENERGY SOLUTIONS GROUP, INC., HELIX SUBSEA
      CONSTRUCTION, INC., AND HELIX WELL OPS INC., Appellants

NO. 14-14-00442-CV                          V.

                       MATTHEW HOWARD, Appellee
                     ________________________________

      This cause, an appeal from the trial court’s order signed May 27, 2014 in
favor of appellee Matthew Howard, was heard on the transcript of the record. We
have inspected the record and find error in the judgment. We therefore
DECLARE the order VOID, DISSOLVE the order, and REMAND the cause for
proceedings in accordance with the court’s opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee Matthew Howard.

      We further order that the mandate be issued immediately.

      We further order this decision certified below for observance.